DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/9/2021 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Response to Arguments
This Office action is in response to the applicant’s communication filed on 3/9/2021.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant's arguments, see pages 7-8, alleging that the combination of Brenneman and Johnson is improper in view of the disclosed method of manufacture of the Brenneman device have been fully considered but they are not persuasive.  The device of Brenneman (see Figs. 15-16) is the prior art embodiment cited for its structure and there are many well-known methods of manufacturing vascular implantable frameworks such as laser cutting, chemical etching, water jet cutting, standard tool machining, and the like.  The mere fact that Brenneman may disclose one allegedly preferred method of manufacture does not change the provided structure of the 
Applicant's arguments, see page 8, alleging distinctions between “other embodiments” of Brenneman and the present invention have been fully considered but they are not persuasive.  Applicant’s arguments with respect to the “other embodiments” of Brenneman have been considered but are moot because the prior rejection of record does not rely on any of these “other embodiments” for any teaching or matter specifically challenged in the argument.  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant's arguments, see pages 8-9, alleging that the subject matter of newly added dependent claims 20-21 is allowable have been fully considered but they are not persuasive.  An updated search of the prior art uncovered numerous prior art references expressly teaching undulating circumferential connecting members (see at least Ruiz (US 6,120,534); Mangiardi et al. (US 7,527,644); Silvestri et al. (US 7,547,321); and Nitzan et al. (US 2013/0030521)).  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations "the first plurality of struts" in line 2 and “the second plurality of struts” in line 3.  There is insufficient antecedent basis for each of these limitations in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvestri et al. (US 7,547,321).
Silvestri discloses (see Figs. 1-3 and 14-15) a vascular implant (110) comprising the following claim limitations:
(claim 20) a first apposition portion(112, Fig. 1) configured to (i.e. capable of) engage a first tissue surface, the first apposition portion (112) including a first 
(claim 21) a first apposition portion (112, Fig. 1) configured to (i.e. capable of) engage a first tissue surface (as shown in Fig. 1), the first apposition portion (112) including a first plurality of connecting members (116, Figs. 1-3 and 14-15) extending circumferentially around an outer circumference of the first apposition portion (112) (as shown in Figs. 1-3 and 14-15); a second apposition .

Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of Figs. 14-16 of Brenneman et al. (US 2007/0249985) (hereinafter “Brenneman”) in view of the embodiment of Fig. 34 of Brenneman and Johnson et al. (US 2015/0313599).
The embodiment of Figs. 14-16 of Brenneman discloses (see Figs. 6-11 and 14-16) a device and method for forming and maintaining a blood passage lumen between vessels comprising the following claim limitations:
(claim 1) a first apposition portion (“upper” clinch cells 39, Figs. 14-16) configured to (i.e. capable of) engage a first tissue surface (31) (as shown in deployment Fig. 11), the first apposition portion including a first plurality of struts and a first plurality of connecting members interconnecting the first plurality of struts (as shown in annotated Fig. 15, see Argument section above); a second apposition portion (“lower” clinch cells 39, Figs. 14-16) configured to (i.e. capable of) engaging a second tissue surface (32) the second apposition portion including a second plurality of struts and a second plurality of 
(claim 2) wherein the first end portion and the second end portion each include a circumferential stent ring (as shown in Fig. 16, “upper” and “lower” waist ends 43 form respective undulating circumferential stent rings at each end of the central portion);
(claim 3) further comprising a covering material coupled to one or more of the first apposition portion, the second apposition portion, and the central portion ([0089]; membrane expressly disposed about the central portion);
(claim 6) wherein the first end portion and the second end portion of the central portion are axially aligned (as shown in Figs. 14-16; “upper” and “lower” waists 
(claim 7) wherein the central portion is configured to (i.e. capable of) self-expand from a radially collapsed configuration to a deployed configuration ([0009]; [0012]-[0013]; [0043]; [0056]; device expressly composed of Nitinol and resiliently expands upon release from the constricting deployment catheter); and
(claim 8) wherein the central portion is configured to (i.e. capable of) form an interference fit with a tissue aperture (between 31,32; Figs. 6-11) in which the central portion is positioned to resist migration of the implantable medical device (8) in the body of the patient (as shown in deployed Figs. 10-11; [0050], device 8 is fully expanded and securely set within the tissue aperture, and further, the device is fully capable of use in tissue apertures of many sizes as the central body is resiliently expandable until a counter pressure is met, such as when the device is deployed within a smaller tissue aperture).
The embodiment of Figs. 14-16 of Brenneman, as applied above, discloses a device and method for forming and maintaining a blood passage lumen between vessels comprising all the limitations of the claim except for one or more axial adjustment members configured as suspension springs having an undulating, U-shaped configuration that interconnect the first end and the second end of the central portion, the one or more axial adjustment members being configured such that the central portion is axially extendable in length and contractible in length to accommodate various thicknesses of tissue between the first and second apposition portions as the one or 
However, the embodiment of Fig. 34 of Brenneman teaches a similar device and method for forming and maintaining a blood passage lumen between vessels comprising one or more axial adjustment members (140, Fig. 34) configured as suspension springs having an undulating, horseshoe like shape (as shown in Fig. 34, i.e. undulating U-shape expressly shown) that interconnect the first end and the second end of the central portion (as shown in Fig. 34, elastically deformable portions 140 shown connecting respective waist ends of the central body portion), the one or more axial adjustment members (140) being configured such that the central portion is axially extendable in length and contractible in length to accommodate various thicknesses of tissue between the first and second apposition portions as the one or more axial adjustment members are each configured to elongate and become more linear during axial extension (see Fig. 34; [0075]; elastically deformable portions 140 expressly adjust to the necessary distance between vessels), wherein the central portion is configured to (i.e. capable of) automatically adjust in length in response to changes in tissue thicknesses over time and the axial length of the implantable medical 
Additionally, Johnson teaches (see Figs. 5-6) a similar vascular connection device comprising framework (700) wherein both the first and second pluralities of connecting members (734, Figs. 5-6) extending circumferentially around an outer circumference of the first and second apposition portions (720, Figs. 5-6) interconnecting the first and second plurality of struts (722, Fig. 5), respectively, in order to beneficially provide an enhanced sealing performance when providing a fluid connection ([0108]-[0109]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of Brenneman to have both the first and second pluralities of connecting members extending circumferentially around an outer circumference of the first and second apposition portions interconnecting the first and second plurality of struts, respectively, .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of Figs. 2-5 of Brenneman et al. (US 2007/0249985) (hereinafter “Brenneman”) in view of the embodiment of Fig. 34 of Brenneman and Johnson et al. (US 2015/0313599).
The embodiment of Figs. 2-5 of Brenneman discloses a device and method for forming and maintaining a blood passage lumen between vessels comprising the following claim limitations:
(claim 13) a first apposition portion (“upper” clinch members 16, Figs. 2-5) configured to (i.e. capable of) engage a first tissue surface (31) (as shown in deployment Fig. 11); a second apposition portion (“lower” clinch members 16, Figs. 2-5) configured to (i.e. capable of) engaging a second tissue surface (32) (as shown in deployment Figs. 6-11; [0047]; [0050]-[0051]); and a central portion (i.e. cylindrical waist portion 15, Figs. 2-5) extending between the first apposition portion and the second apposition portion (as shown in Figs. 2-5), the central portion having a first end (at “upper” edge of waist portion 15 in Figs. 2-5) and a second end (at “lower” edge of waist portion 15 in Figs. 2-5) and including, a first end portion (at “upper” edge of waist portion 15 in Figs. 2-5 from which elements 16 extend) extending from the first apposition portion, a second end portion (at “lower” edge of waist portion 15 in Figs. 2-5 from which elements 16 extend) extending form the second apposition portion (as shown in 
The embodiment of Figs. 2-5 of Brenneman, as applied above, discloses a device and method for forming and maintaining a blood passage lumen between vessels comprising all the limitations of the claim except for one or more axial adjustment members configured as suspension springs having an undulating, U-shaped configuration that interconnect the first end and the second end of the central portion, and both the first and second pluralities of connecting members extending circumferentially around an outer circumference of the first and second apposition portions interconnecting the first and second plurality of struts, respectively.
However, the embodiment of Fig. 34 of Brenneman teaches a similar device and method for forming and maintaining a blood passage lumen between vessels comprising one or more axial adjustment members (140, Fig. 34) configured as suspension springs having an undulating shape (as shown in Fig. 34, i.e. undulating U-shape expressly shown) that interconnect the first end and the second end of the central portion (as shown in Fig. 34, elastically deformable portions 140 shown connecting respective waist ends of the central body portion) in order to beneficially provide elastically deformable portions that allow for adjustment of the length of the lumen through which blood is shunted thereby adjusting the device to match a distance between the respective vessels ([0075]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of 
Additionally, Johnson teaches (see Figs. 5-6) a similar vascular connection device comprising framework (700) wherein both the first and second pluralities of connecting members (734, Figs. 5-6) extending circumferentially around an outer circumference of the first and second apposition portions (720, Figs. 5-6) interconnecting the first and second plurality of struts (722, Fig. 5), respectively, in order to beneficially provide an enhanced sealing performance when providing a fluid connection ([0108]-[0109]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of Brenneman to have both the first and second pluralities of connecting members extending circumferentially around an outer circumference of the first and second apposition portions interconnecting the first and second plurality of struts, respectively, in order to beneficially provide an enhanced sealing performance when providing a fluid connection, as taught by Johnson.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brenneman in view of Johnson as applied to claims 1 and 13 above, and further in view of Ruiz (US 6,120,534).
Brenneman in view of Johnson, as applied above, discloses a device and method for forming and maintaining a blood passage lumen between vessels comprising all the limitations of the claim except for wherein the connecting member undulate.  However, Ruiz teaches (see Figs. 2A-2B) a similar endoluminal prosthesis (10) comprising connecting members (18, Figs. 2A-2B) that undulate (as shown in Figs. 2A-2B; col. 3, lines 58-67) in order to beneficially enhance and facilitate additional radial outward expansion of the transverse serpentine struts as needed (as shown in Figs. 2A-2B; col. 3, lines 58-67).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Brenneman in view of Johnson to have the connecting member undulate in order to beneficially enhance and facilitate additional radial outward expansion of the transverse serpentine struts as needed, as taught by Ruiz.

Allowable Subject Matter
Claims 14-15 and 17-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Mangiardi et al. (US 7,527,644); and Nitzan et al. (US 2013/0030521).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771